              Case 2:16-cr-00046-TLN Document 210 Filed 12/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00046-TLN
11
                                  Plaintiff,
12                                                       ORDER SEALING DOCUMENTS
                            v.
13
     SERGIO RAMON BARRIENTOS
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in Defendant Sergio
19 Ramon Barrientos’s Requests to Seal (See ECF Nos. 206, 209), IT IS HEREBY ORDERED that

20 Defense counsel’s declaration to Defendant’s Motion for Compassionate Release (Exhibits A through

21 G) and Defense counsel’s supplemental declaration (Exhibits A and B) shall be SEALED until further

22 order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United
24 States and counsel for Defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that sealing these
27 docouments serves a compelling interest. The Court further finds that, in the absence of closure, the

28

                                                         1
30
              Case 2:16-cr-00046-TLN Document 210 Filed 12/14/20 Page 2 of 2

 1 compelling interests identified by Defendant would be harmed. In light of the public filing of its Notice

 2 to Seal, the Court further finds that there are no additional alternatives to sealing these documents that

 3 would adequately protect the compelling interests identified by Defendant.

 4          IT IS SO ORDERED.

 5 DATED: December 11, 2020

 6

 7

 8
                                                                         Troy L. Nunley
 9                                                                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
